UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7628


MACARIO SANTAMARIA,

                Petitioner - Appellant,

           v.

WARDEN TURBEVILLE CORRECTIONAL INSTITUTION,

                Respondent – Appellee,

     and

SOUTH CAROLINA, State of,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Richard Mark Gergel, District
Judge. (9:10-cv-03183-RMG)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Macario Santamaria, Appellant Pro Se.      William Edgar Salter,
III, Assistant Attorney General, Donald John Zelenka, Deputy
Assistant Attorney General, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Macario      Santamaria        seeks        to     appeal      the     district

court’s    order     accepting       the     recommendation           of    the    magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate        of   appealability.              28    U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent     “a       substantial      showing          of    the    denial      of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,         537    U.S.       322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that     Santamaria           has    not      made        the        requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the    appeal.      We    deny      Santamaria’s         motion      for    appointment       of

counsel and we dispense with oral argument because the facts and

                                              2
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3